DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2017/0156478 to Steele in view of US Published Application 2017/0055683 to Willows.
Regarding claim 1, Steele discloses a running pack comprising: a) a plurality of elongated storage chambers (107), each chamber having a first end and a second end (Figs. 1-2); b) an hydration sack (200) for retaining a fluid, the hydration sack having a top end and a bottom end (Fig. 2); c) a releasable connector (115) for connecting the first end of a first elongated storage chamber to the first end of a second elongated storage chamber of the plurality of elongated storage chambers; d) a tensioning strap (121) independent of the releasable connector for connecting around the user’s torso; wherein the second end of the first elongated storage chamber is connected to the second end of the second elongated storage chamber and the top end of the hydration sack (Fig. 2 – second ends of the storage chambers are connected to each other via the top end of the hydration sack).  Steele fails to disclose the claimed details of the tensioning strap.  However, Willows discloses a body carrier in which the waist belt extends from one side of a front central portion (5 – Fig. 1) to the back of the user and around the user to an opposite side of the front central portion (Fig. 1).  The strap also connects to a rear central portion (16 – Fig. 1).  It would have been obvious to one of ordinary skill to have made the tensioning strap extend from the first end of one elongated storage chamber around the entire user to the first end of the second elongated storage chamber and to have connected the rear of the strap to the second ends of the storage chambers and to the hydration sack because doing so only involves a simple substitution of one known, equivalent waist belt support element for another to obtain predictable results.  Further, connecting the waist belt to the chambers and to the hydration sack would result in a more stable configuration.
Regarding claim 2, Steele discloses wherein, when worn by a user, the first ends of each of the first and second elongated storage chambers are located at the user's chest and each of the first and second elongated storage chambers extend over the user's shoulders, and wherein the hydration sack is located at the user's back (Figs. 1-2).
Regarding claim 8, Steele discloses wherein each of the first and second elongated storage chambers each comprise an interior space between the respective first end and second end (para. 0032).
Regarding claim 11, Steele discloses wherein the hydration sack comprises an opening adjacent the top end (Fig. 2).
Regarding claim 12, Steele discloses wherein the hydration sack holds a fluid container (204).
Regarding claim 13, Steele discloses wherein the fluid container is attached to a fluid tube (129 – Fig. 2).
Regarding claim 14, Steele discloses wherein the fluid tube is secured to one of the plurality of elongated storage chambers by a securing mechanism (127 – Fig. 1).
Regarding claim 15, Steele discloses wherein the fluid container is a fluid bladder (para. 0035).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele and Willows, further in view of US Patent 5,890,809 to Nelson.
Regarding claim 3, Steele appears to disclose wherein the hydration sack further comprises a seam extending from the bottom end of the hydration sack to the top end of the hydration sack (see central seam of hydration sack in Fig. 2).  However, to remove all doubt, Nelson discloses a mesh sack with a reinforced seam (see 30 – Fig. 4).  It would have been obvious to one of ordinary skill to have included a reinforced seam in Nelson to make the area where the mesh material is coupled to itself stronger.  The combination discloses the second end of the storage chambers connecting to the seam indirectly at the top end of the hydration sack (connection via the remainder of the hydration sack).  However, in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Willows discloses connecting shoulder straps to the top of a carrying pouch (see Fig. 1).  It would have been obvious to one of ordinary skill to have attached the storage chambers to the top of the hydration pouch in the combination because doing so only involves a simple substitution of one known, equivalent shoulder strap connection location for another to obtain predictable results.  Further, Nelson discloses connecting a strap directly to the reinforced seam (Fig. 4 – see strap 32, which is connected to reinforced seam 30).  It would have been obvious to one of ordinary skill to have connected the storage chambers at least partially to the reinforced seam in the combination because it would strengthen the configuration (i.e. the storage chambers would be connected to a reinforced area of the hydration sack rather than the open mesh).  Similarly, it would have been obvious to one of ordinary skill to have attached the tensioning strap to the reinforced seam because it would also strengthen the configuration.  Further, attaching the chambers and tensioning strap to these locations would only require choosing from a finite number of predictable locations on a hydration sack to attach carrying straps/chambers.
Regarding claim 4, the combination from claim 3 discloses wherein the seam is reinforced and thereby thicker or stiffer than webbing used elsewhere in the hydration sack (see Nelson Fig. 4 – 30 is thicker than the other webbing sections).
 Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele and Willows, further in view of US Patent 3,893,607 to Jones.
Regarding claim 5, the combination from claim 1 fails to disclose connecting the storage chambers at a plurality of vertical fixation points adjacent the top end.  Willows discloses connecting shoulder straps directly to the top end of a carrying pouch (see Fig. 1).  It would have been obvious to one of ordinary skill to have attached the storage chambers directly to the top of the hydration pouch in the combination because doing so only involves a simple substitution of one known, equivalent shoulder strap connection location for another to obtain predictable results.  Jones discloses using a plurality of vertical fixation points to attach a shoulder strap to a carried object (see 9, 10).  It would have been obvious to one of ordinary skill to have used a plurality of vertical fixation points to attach the shoulder storage chambers to the top of the hydration sack because it would allow for resizing the fit of the carrier as necessary.  The combination discloses the plurality of fixation points being on the strap and the single attachment point being on the carrier (see Jones Fig. 1).  However, it would have been obvious to one of ordinary skill to have reversed the connection to have a single slit on the shoulder storage chambers and multiple posts on the hydration sack because doing so only involves a mere reversal of the essential working parts of a device, which involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 6, the combination from claim 5 discloses wherein the plurality of fixation points are arranged vertically along a length of the hydration sack, and wherein the running pack is in a first size configuration when the first and second elongated storage chambers are connected to a first of the plurality of fixation points and the running pack is in a second size configuration when the first and second elongated storage chambers are connected to a second of the plurality of fixation points (the combination would result in vertical fixation points that allow for the claimed sizes).
Regarding claim 7, the combination from claim 5 discloses wherein the first size is configured for (i.e. is capable of) locating a first size of fluid container within the hydration sack and the second size is for (i.e. is capable of) locating a second size of fluid container within the hydration sack (the two sizes are capable of locating two different sized containers as claimed).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele and Willows, further in view of US Patent 1,530,342 to Barber.
Regarding claim 9, the combination from claim 1 fails to disclose a stabilizing strap or the claimed details of the tensioning strap.  However, Willows discloses connecting shoulder straps to the top of a carrying pouch (see Fig. 1).  It would have been obvious to one of ordinary skill to have attached the storage chambers to the top of the hydration pouch in the combination because doing so only involves a simple substitution of one known, equivalent shoulder strap connection location for another to obtain predictable results.  In the combination, the tensioning strap is connected to the bottom of the hydration sack on the rear side of the wearer (see Willows).  The combination fails to disclose a stabilizing strap.  However, Barber discloses a strap carrier including a strap (9) extending behind the supported object and a stabilizing strap (12) extending on the opposite side of the supported object.  It would have been obvious to one of ordinary skill to have included a stabilizing strap attached to the tensioning strap in the combination because it would further support and stabilize the hydration sack.  The combination discloses at least one stabilizing strap (12 – Barber) extending from the tensioning strap at two locations (Barber Fig. 1 – where 12 attaches to 9) and encircling the hydration sack, wherein the stabilizing strap has a length longer than a length of the tensioning strap between the two locations (Barber - see relative length of 12 and 9 in this area).
Regarding claim 10, the combination from claim 9 discloses at least one stabilizing strap (12 – Barber) extending from the tensioning strap at two locations (Barber Fig. 1 – where 12 attaches to 9) and secured to sides of the hydration sack (at 11 – Barber) and to the tensioning strap (Barber Fig. 1 – where 12 secures to 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734